Exhibit 10.4

 



EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT (this “Agreement”), dated as of July 29, 2015, by and among
vTv Therapeutics LLC, a Delaware limited liability company (the “Company”), vTv
Therapeutics Inc., a Delaware corporation (“Pubco”), and vTv Therapeutics
Holdings LLC (“Holdings” and together with any person that executes a joinder as
set forth in Section 4.01 hereof, the “Holders” and each, a “Holder”).

 

W I T N E S S E T H:

 

WHEREAS, on the date hereof, the Company, Pubco and Holdings entered into the
LLC Agreement;

 

WHEREAS, the parties hereto desire to provide for the exchange of Nonvoting
Common Units together with shares of Class B Common Stock for (i) shares of
Class A Common Stock (as defined below) or (ii) cash, in any case, on the terms
and subject to the conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and other good and valuable consideration, the parties hereto hereby agree
as set forth herein.

 

Article I

DEFINITIONS AND USAGE

 

Section 1.01        Definitions.

 

(a)         The following terms shall have the following meanings for the
purposes of this Agreement:

 



“Affiliate” shall have the meaning set forth in Rule 405 under the Securities
Act (as in effect on the date hereof).

 

“Applicable Law” means, with respect to any Person, any federal, state or local
law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement enacted, adopted, promulgated or applied by a
Governmental Authority or Regulatory Agency that is binding upon or applicable
to such Person or its assets, as amended unless expressly specified otherwise.

 

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.

 

“Class A Common Stock” means Class A common stock, $0.01 par value per share, of
Pubco.

 

“Class B Common Stock” means Class B common stock, $0.01 par value per share, of
Pubco.

 



 

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Deliverable Common Stock” means Class A Common Stock deliverable in connection
with the Exchange of a Paired Interest as set forth herein.

 

“Determination Date” means the third Trading Day prior to the Exchange Date.

 

“Disposition Event” means any merger, consolidation or other business
combination of Pubco, whether effectuated through one transaction or a series of
related transactions (including a tender offer followed by a merger in which the
holders of Class A Common Stock receive the same consideration per share paid in
the tender offer), unless, following such transaction, all or substantially all
of the holders of the voting power of all outstanding classes of common stock of
Pubco and series of preferred stock of Pubco that are generally entitled to vote
in the election of directors of Pubco prior to such transaction or series of
transactions, continue to hold a majority of the voting power of the surviving
entity (or its parent) resulting from such transaction or series of transactions
in substantially the same proportions as immediately prior to such transaction
or series of transaction.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exchange Date” means the date of effectiveness of an Exchange, or, in the case
of a Synthetic Secondary Offering, immediately prior to the time which such
Synthetic Secondary Offering closes.

 

“Exchange Rate” means the number of shares of Class A Common Stock for which one
Paired Interest is entitled to be Exchanged. On the date of this Agreement, the
Exchange Rate shall be one, subject to adjustment pursuant to Section 2.03 of
this Agreement.

 

“Exchanging Holder” means a Holder effecting an Exchange pursuant to this
Agreement.

 

“Fair Market Value” of Class A Common Stock with respect to any Exchange Date
shall be determined as follows:

 

(i)                 If Class A Common Stock is then traded on a national
securities exchange, then such Fair Market Value shall equal the VWAP of such
Class A Common Stock;

 

(ii)               If Class A Common Stock is then traded on the
over-the-counter system, then such Fair Market Value shall be the average of the
closing bid and ask prices of a share of such Class A Common Stock over the
prior 20 Trading Days ending on the Determination Date; and

 

(iii)             If there is then no public market for the Class A Common
Stock, then such Fair Market Value shall be the highest price per share which
could be obtained from a willing buyer (not a current employee or director of
the Company or Pubco) for a share of Class A Common Stock sold from authorized
but unissued shares, as determined in good faith by the board of directors of
Pubco.

 



2

 

Notwithstanding the foregoing, in connection with a Synthetic Secondary
Offering, the Fair Market Value per share of Class A Common Stock shall be the
amount of proceeds per share of Class A Common Stock, net of underwriting
discounts, received by the Company in such Synthetic Secondary Offering.

 

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.

 

“Investor Rights Agreement” means that certain Investor Rights Agreement, dated
as of July 29, 2015, by and between Pubco and Holdings (and its successors and
assigns), as the same may be amended, restated, supplemented and/or otherwise
modified, from time to time.

 

“LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Company, dated on or about the date hereof, as such agreement
may be amended from time to time.

 



“MacAndrews Stockholder” means each of Holdings, MacAndrews & Forbes
Incorporated and M&F TTP Holdings LLC and each of their respective Affiliates
(other than Pubco and its subsidiaries).

 

“Market Disruption Event” means a failure by the Principal Market to open for
trading during its regular trading session.

 

“Nonvoting Common Units” means the Nonvoting Common Units of the Company (as
such term is defined in the LLC Agreement).

 

“Paired Interest” means one Nonvoting Common Unit together with one share of
Class B Common Stock, subject to adjustment pursuant to Section 2.03(a).

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, estate, joint venture, governmental authority or other entity.

 



“Principal Market” means (i) NASDAQ, if the Class A Common Stock is listed on
NASDAQ, (ii) the principal U.S. national or regional securities exchange on
which the Class A Common Stock is listed, if the Class A Common Stock is not
listed on NASDAQ or (iii) the principal market on which the Class A Common Stock
is then traded, if the Class A Common Stock is not listed on NASDAQ or any other
U.S. national or regional securities exchange.

 

“Pubco Charter” means the Amended and Restated Certificate of Incorporation of
Pubco.

 

“Regulatory Agency” means the United States Securities and Exchange Commission,
Financial Industry Regulatory Authority, Inc., the Financial Services Authority,
any non-U.S. regulatory agency and any other regulatory authority or body
(including any state or provincial securities authority and any self-regulatory
organization) with jurisdiction over the Company or any of its Subsidiaries.

 

“Securities Act” means the United States Securities Act of 1933, as amended, and
the rules and regulations thereunder.

 

“Securities Exchange” means the national securities exchange on which the Class
A Common Stock is traded.

 

“Synthetic Secondary Offering” means an offering by the Company of shares of
Class A Common Stock to generate net proceeds to pay cash in an Exchange of
Paired Interests pursuant to Section 2.01.

 

“Tax Receivable Agreement” shall mean that certain Tax Receivable Agreement,
dated as of July 29, 2015, by and among Pubco and each of the parties identified
as Members therein, including Holdings (and its successors and assigns) for the
benefit of M&F TTP Holdings, LLC, as the same may be amended, restated,
supplemented and/or otherwise modified, from time to time.

 



3

 

 



“Trading Day” means a day on which (i) trading in securities generally occurs on
the Principal Market, (ii) a volume weighted average price for the Class A
Common Stock is able to be calculated with respect to the Principal Market and
(iii) there is no Market Disruption Event with respect to the Principal Market.

 

“VWAP” means the dollar volume weighted average price for the Class A Common
Stock on a national securities exchange for the 20 consecutive Trading Day
period ending on the Determination Date as reported by Bloomberg Financial
Markets (“Bloomberg”), or, if no dollar volume weighted average price is
reported for the Class A Common Stock by Bloomberg for such hours, the average
of the highest closing bid price and the lowest closing ask price of any of the
market makers for such security as reported in the “pink sheets;” provided,
however, that the calculation of VWAP for a particular Trading Day shall exclude
any block trade of 10,000 shares or greater that is executed on such day.

 

(b)         Capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the LLC Agreement.

 

(c)         Each of the following terms is defined in the Section set forth
opposite such term:

 

Term Section Agreement Preamble Company Preamble e-mail 4.03 Exchange 2.01
Exchange Agent 2.02(a) Holder Preamble Holdings Preamble Notice of Exchange
2.02(a) Permitted Transferee 4.01 Process Agent 4.05(b) Pubco Preamble Pubco
Offer 2.04(a)

 

Section 1.02        Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles and Sections are to Articles and Sections of this
Agreement unless otherwise specified. Any singular term in this Agreement shall
be deemed to include the plural, and any plural term the singular. Whenever the
words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation”, whether or not
they are in fact followed by those words or words of like import. “Writing”,
“written” and comparable terms refer to printing, typing and other means of
reproducing words (including electronic media) in a visible form. References to
any statute shall be deemed to refer to such statute as amended from time to
time and to any rules or regulations promulgated thereunder. References to any
agreement or contract are to that agreement or contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
References to any Person include the successors and permitted assigns of that
Person. References from or through any date mean, unless otherwise specified,
from and including or through and including, respectively. References to “law”,
“laws” or to a particular statute or law shall be deemed also to include any
Applicable Law. Unless otherwise expressly provided herein, when any approval,
consent or other matter requires any action or approval of any group of Holders,
including any holders of any class of Paired Interests, such approval, consent
or other matter shall require the approval of a majority in interest of such
group of Holders. Except to the extent otherwise expressly provided herein, all
references to any Holder shall be deemed to refer solely to such Person in its
capacity as such Holder and not in any other capacity.

 



4

 

Article II
EXCHANGE

 

Section 2.01        Exchange of Paired Interests for Class A Common Stock. From
and after the execution and delivery of this Agreement, each Holder shall be
entitled at any time and from time to time upon the terms and subject to the
conditions hereof, to surrender Paired Interests to Pubco (subject to adjustment
as provided in Section 2.03) in exchange (such exchange, an “Exchange”) for, at
the option of Pubco (in its capacity as managing member of the Company) (i) the
delivery to such Holder of a number of shares of Class A Common Stock that is
equal to the product of the number of Paired Interests surrendered multiplied by
the Exchange Rate in effect as of immediately prior to the close of business on
the Exchange Date or (ii) cash in an amount equal to the Fair Market Value of
the shares of Class A Common Stock such Holder would have otherwise received
pursuant to clause (i).

 

Section 2.02        Exchange Procedures; Notices and Revocations.

 

(a)         A Holder may exercise the right to effect an Exchange as set forth
in Section 2.01 by delivering a written notice of exchange in respect of the
Paired Interests to be Exchanged substantially in the form of Exhibit A hereto
(the “Notice of Exchange”), duly executed by such Holder or such Holder’s duly
authorized attorney, to Pubco at least 10 Business Days (or such shorter period
of time as may be agreed by Pubco) in advance of the Exchange Date at Pubco’s
address set forth in Section 4.03 during normal business hours, or if any agent
for the Exchange is duly appointed and acting (the “Exchange Agent”), to the
office of the Exchange Agent during normal business hours. The Notice of
Exchange must set forth (i) the Exchange Date, which shall be at least 10
Business Days (or such shorter period of time as may be agreed by Pubco) after
the date of the Notice of Exchange and (ii) the number of Paired Interests to be
surrendered, which number shall not be less than 1,000 unless (x) the number of
surrendered Paired Interests constitutes all of such Holder’s Paired Interests
or (y) the Company or Holdings consents to such Exchange.

 

(b)         Contingent Notice of Exchange and Revocation by Holders.

 

(i)                 A Notice of Exchange from a Holder may specify that the
Exchange is to be contingent (including as to the timing) upon the consummation
of a purchase by another Person (whether in a tender or exchange offer, an
underwritten offering or otherwise) of shares of Deliverable Common Stock into
which the Paired Interests are exchangeable, or contingent (including as to
timing) upon the closing of an announced merger, consolidation or other
transaction or event in which the Deliverable Common Stock would be exchanged or
converted or become exchangeable for or convertible into cash or other
securities or property. For the avoidance of doubt, a Notice of Exchange
delivered in connection with a Synthetic Secondary Offering (i) may be subject
to the condition that a price per share of Class A Common Stock that is
acceptable to the Holder in its sole and absolute discretion be received in such
Synthetic Secondary Offering and (ii) may be deemed made in part only with
respect to the number of Paired Interests that are able to be paid for using the
proceeds (net of underwriting discounts) from such Synthetic Secondary Offering
pursuant to Section 2.01.

 



5

 

(ii)               Notwithstanding anything herein to the contrary, a Holder may
withdraw or amend a Notice of Exchange, in whole or in part, prior to the
effectiveness of the Exchange, at any time prior to 5:00 p.m. New York City
time, on the Business Day immediately preceding the Exchange Date (or any such
later time as may be required by Applicable Law) by delivery of a written notice
of withdrawal to Pubco or the Exchange Agent, specifying (1) the number of
withdrawn Paired Interests, (2) if any, the number of Paired Interests as to
which the Notice of Exchange remains in effect and (3) if the Holder so
determines, a new Exchange Date or any other new or revised information
permitted in the Notice of Exchange.

 

(c)         Each Exchange shall be deemed to be effective immediately prior to
the close of business on the Exchange Date, and, from and after that time, (i)
the Exchanging Holder (or other Person(s) whose name or names in which the
Deliverable Common Stock is to be issued) shall be deemed to be a holder of
Deliverable Common Stock, if any, or (ii) such Exchanging Holder’s (or other
Person’s or Persons’ whose name or names in which the cash is to be delivered)
right to receive cash, if any, shall vest. As promptly as practicable on or
after the Exchange Date, Pubco shall deliver or cause to be delivered to the
Exchanging Holder (or other Person(s) whose name or names in which the
Deliverable Common Stock is to be issued or cash is to be paid) (1) the number
of shares of Deliverable Common Stock deliverable upon such Exchange, if any,
pursuant to Section 2.01 hereof, registered in the name of such Holder (or other
Person(s) whose name or names in which the Deliverable Common Stock is to be
issued) or (2) an amount of cash to which such Holder or such other Person(s) is
entitled pursuant to Section 2.01 hereof, if any, by wire transfer of
immediately available funds to the account or accounts designated by such Holder
or such other Person(s) in the Notice of Exchange. To the extent an Exchanging
Holder (or other Person(s) to which the Deliverable Common Stock is to be
issued) is entitled to receive Deliverable Common Stock pursuant to Section 2.01
hereof, and the Deliverable Common Stock is settled through the facilities of
The Depository Trust Company, Pubco will, subject to Section 2.02(d) below, upon
the written instruction of an Exchanging Holder, deliver or cause to be
delivered the shares of Deliverable Common Stock deliverable to such Holder (or
other Person(s) whose name or names in which the Deliverable Common Stock is to
be issued), through the facilities of The Depository Trust Company, to the
account of the participant of The Depository Trust Company designated by such
Holder.

 

(d)         The shares of Deliverable Common Stock issued upon an Exchange, if
any, shall bear a legend in substantially the following form:

 

THE TRANSFER OF THESE SECURITIES HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY OTHER JURISDICTION,
AND MAY NOT BE SOLD OR TRANSFERRED OTHER THAN IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (OR OTHER
APPLICABLE LAW), OR AN EXEMPTION THEREFROM.

 



6

 

(e)         If (i) any shares of Deliverable Common Stock may be sold pursuant
to a registration statement that has been declared effective by the Securities
and Exchange Commission, (ii) all of the applicable conditions of Rule 144 are
met, or (iii) the legend (or a portion thereof) otherwise ceases to be
applicable, Pubco, as applicable, upon the written request of the Holder thereof
shall promptly provide such Holder or its respective transferees, without any
expense to such Persons (other than applicable transfer taxes and similar
governmental charges, if any) with new certificates (or evidence of book-entry
share) for securities of like tenor not bearing the provisions of the legend
with respect to which the restriction has terminated. In connection therewith,
such Holder shall provide Pubco with such information in its possession as Pubco
may reasonably request in connection with the removal of any such legend.

 

(f)         Pubco shall bear all expenses in connection with the consummation of
any Exchange, whether or not any such Exchange is ultimately consummated,
including any transfer taxes, stamp taxes or duties, or other similar taxes in
connection with, or arising by reason of, any Exchange; provided, however, that
if any shares of Deliverable Common Stock are to be delivered in a name other
than that of the Holder that requested the Exchange (or The Depository Trust
Company or its nominee for the account of a participant of The Depository Trust
Company that will hold the shares for the account of such Holder), then such
Holder and/or the Person in whose name such shares are to be delivered shall pay
to Pubco the amount of any transfer taxes, stamp taxes or duties, or other
similar taxes in connection with, or arising by reason of, such Exchange or
shall establish to the reasonable satisfaction of Pubco that such tax has been
paid or is not payable.

 

(g)         Notwithstanding anything to the contrary in this Article II, a
Holder shall not be entitled to effect an Exchange, and Pubco and the Company
shall have the right to refuse to honor any request to effect an Exchange, at
any time or during any period, if Pubco or the Company shall reasonably
determine that such Exchange (i) would be prohibited by any Applicable Law
(including the unavailability of any requisite registration statement filed
under the Securities Act or any exemption from the registration requirements
thereunder), or (ii) would not be permitted under (x) the LLC Agreement, (y)
other agreements with Pubco, the Company or any of the Company’s subsidiaries to
which such Exchanging Holder may be party or (z) any written policies of Pubco,
the Company or any of the Company’s subsidiaries related to unlawful or
inappropriate trading applicable to its directors, officers or other personnel.
Upon such determination, Pubco or the Company (as applicable) shall notify the
Holder requesting the Exchange of such determination, which such notice shall
include an explanation in reasonable detail as to the reason that the Exchange
has not been honored.

 

(h)         The parties hereto acknowledge and agree that Pubco’s determination
of the settlement method (issuance of Deliverable Common Stock or payment of
cash) for any Exchange shall be made by the entire board of directors of Pubco
acting on behalf of Pubco in its capacity as managing member of the Company.

 



7

 

Section 2.03        Adjustment.

 

(a)         The Exchange Rate with respect to Paired Interests shall be adjusted
accordingly if there is: (i) any subdivision (by any stock or unit split, stock
or unit dividend or distribution, reclassification, reorganization,
recapitalization or otherwise) or combination (by reverse stock or unit split,
reclassification, reorganization, recapitalization or otherwise) of the shares
of Class B Common Stock or Nonvoting Common Units that is not accompanied by a
substantively identical subdivision or combination of the Class A Common Stock;
or (ii) any subdivision (by any stock split, stock dividend, reclassification,
reorganization, recapitalization or otherwise) or combination (by reverse stock
split, reclassification, reorganization, recapitalization or otherwise) of the
Class A Common Stock that is not accompanied by a substantively identical
subdivision or combination of the shares of Class B Common Stock and Nonvoting
Common Units. If there is any reclassification, reorganization, recapitalization
or other similar transaction in which the Class A Common Stock is converted or
changed into another security, securities or other property, then upon any
subsequent Exchange, an Exchanging Holder or such other Person(s) shall be
entitled to receive the amount of such security, securities or other property
that such Exchanging Holder or such other Person(s) would have received if such
Exchange had occurred immediately prior to the effective date of such
reclassification, reorganization, recapitalization or other similar transaction,
taking into account any adjustment as a result of any subdivision (by any split,
dividend or distribution, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, reorganization,
recapitalization or otherwise) of such security, securities or other property
that occurs after the effective time of such reclassification, reorganization,
recapitalization or other similar transaction. For the avoidance of doubt, if
there is any reclassification, reorganization, recapitalization or other similar
transaction in which the Class A Common Stock is converted or changed into
another security, securities or other property, this Section 2.03(a) shall
continue to be applicable, mutatis mutandis, with respect to such security or
other property. This Agreement shall apply to, mutatis mutandis, and all
references to “Paired Interests” shall be deemed to include, any security,
securities or other property of Pubco or the Company which may be issued in
respect of, in exchange for or in substitution of shares of Class B Common Stock
or Nonvoting Common Units, as applicable, by reason of stock or unit split,
reverse stock or unit split, stock or unit dividend or distribution,
combination, reclassification, reorganization, recapitalization, merger,
exchange (other than an Exchange) or other transaction.

 

(b)         This Agreement shall apply to the Paired Interests held by the
Holders and their Permitted Transferees as of the date hereof, as well as any
Paired Interests hereafter acquired by a Holder and his or her or its Permitted
Transferees.

 

Section 2.04        Tender Offers and Other Events with Respect to Pubco.

 

(a)         In the event that a tender offer, share exchange offer, issuer bid,
take-over bid, recapitalization or similar transaction with respect to Class A
Common Stock (a “Pubco Offer”) is proposed by Pubco or is proposed to Pubco or
its stockholders and approved by the board of directors of Pubco or is otherwise
effected or to be effected with the consent or approval of the board of
directors of Pubco, the Holders of Paired Interests shall be permitted to
participate in such Pubco Offer by delivery of a Notice of Exchange (which
Notice of Exchange shall be effective immediately prior to the consummation of
such Pubco Offer (and, for the avoidance of doubt, shall be contingent upon such
Pubco Offer and not be effective if such Pubco Offer is not consummated)). In
the case of a Pubco Offer proposed by Pubco, Pubco will use its reasonable best
efforts expeditiously and in good faith to take all such actions and do all such
things as are necessary or desirable to enable and permit the Holders of Paired
Interests to participate in such Pubco Offer to the same extent or on an
economically equivalent basis as the holders of shares of Class A Common Stock
without discrimination; provided, that without limiting the generality of this
sentence, Pubco will use its reasonable best efforts expeditiously and in good
faith to ensure that such Holders may participate in each such Pubco Offer
without being required to Exchange Paired Interests. For the avoidance of doubt
(but subject to Section 2.04(c)), in no event shall the Holders of Paired
Interests be entitled to receive in such Pubco Offer aggregate consideration for
each Paired Interest that is greater than the consideration payable in respect
of each share of Class A Common Stock in connection with a Pubco Offer.

 



8

 

(b)         Notwithstanding any other provision of this Agreement, if a
Disposition Event is approved by the board of directors of Pubco and consummated
in accordance with Applicable Law, at the request of the Company (or following
such Disposition Event, its successor) or Pubco (or following such Disposition
Event, its successor), each of the Holders shall be required to exchange with
Pubco, at any time and from time to time after, or simultaneously with, the
consummation of such Disposition Event, all of such Holder’s Paired Interests
for aggregate consideration for each Paired Interest that is equivalent to the
consideration payable in respect of each share of Class A Common Stock in
connection with the Disposition Event, provided, however, that in the event of a
Disposition Event intended to qualify as a reorganization within the meaning of
Section 368(a) of the Code or as a transfer described in Section 351(a) or
Section 721 of the Code, a Holder shall not be required to exchange Paired
Interest pursuant to this Section 2.04(b) unless, as a part of such transaction,
the Holders are permitted to exchange their Paired Interest for securities in a
transaction that is expected to permit such exchange without current recognition
of gain or loss, for U.S. and non-U.S. tax purposes, for the direct and indirect
holders of Paired Interests (except to the extent that property other than
securities is received in such exchange), based on a “should” or “will” level
opinion from independent tax counsel of recognized standing and expertise.

 

(c)         Notwithstanding any other provision of this Agreement,  in a
Disposition Event or other Pubco Offer, payments under or in respect of the Tax
Receivable Agreement shall not be considered part of the consideration payable
in respect of any Paired Interest or share of Class A Common Stock in connection
with such Disposition Event or other Pubco Offer for the purposes of
Section 2.04(a) and Section 2.04(b).

 

Section 2.05        Listing of Deliverable Common Stock. If the Class A Common
Stock is listed on a securities exchange, Pubco shall use its reasonable best
efforts to cause all Class A Common Stock issued upon an exchange of Paired
Interests to be listed on the same securities exchange at the time of such
issuance.

 



9

 

Section 2.06        Deliverable Common Stock to be Issued; Class B Common Stock
to be Cancelled.

 

(a)         Pubco shall at all times reserve and keep available out of its
authorized but unissued Class A Common Stock, solely for the purpose of issuance
upon an Exchange, the maximum number of shares of Deliverable Common Stock as
shall be deliverable upon Exchange of all then-outstanding Paired Interests;
provided, that nothing contained herein shall be construed to preclude Pubco
from satisfying its obligations in respect of an Exchange by (i) payment of cash
as permitted by the terms of this agreement or (ii) delivery of shares of
Deliverable Common Stock that are held in the treasury of Pubco or any of its
subsidiaries or by delivery of purchased shares of Deliverable Common Stock
(which may or may not be held in the treasury of Pubco or any subsidiary
thereof). Pubco covenants that all shares of Deliverable Common Stock issued
upon an Exchange, if any, will, upon issuance thereof, be validly issued, fully
paid and non-assessable.

 

(b)         When a Paired Interest has been Exchanged in accordance with this
Agreement, (i) the share of Class B Common Stock corresponding to such Paired
Interest shall be cancelled by Pubco and (ii) the Nonvoting Common Unit
corresponding to such Paired Interest shall be deemed transferred from the
Exchanging Holder to Pubco and the Company shall cause such transfer to be
registered in the books and records of the Company.

 

(c)         Pubco agrees that it has taken all or will take such steps as may be
required to cause to qualify for exemption under Rule 16b-3(d) or (e), as
applicable, under the Exchange Act, and to be exempt for purposes of
Section 16(b) under the Exchange Act, any acquisitions from, or dispositions to,
Pubco of equity securities of Pubco (including derivative securities with
respect thereto) and any securities that may be deemed to be equity securities
or derivative securities of Pubco for such purposes that result from the
transactions contemplated by this Agreement, by each officer or director of
Pubco, including any director by deputization. The authorizing resolutions shall
be approved by either Pubco’s board of directors or a committee composed solely
of two or more Non-Employee Directors (as defined in Rule 16b-3) of Pubco.

 

Section 2.07        Distributions. No Exchange shall impair the right of the
Exchanging Holder to receive any distributions payable on the Nonvoting Common
Units so exchanged in respect of a record date that occurs prior to the Exchange
Date for such Exchange. No adjustments in respect of dividends or distributions
on any Nonvoting Common Unit will be made on the Exchange of any Paired
Interest, and if the Exchange Date with respect to a Nonvoting Common Unit
occurs after the record date for the payment of a dividend or other distribution
on Nonvoting Common Units but before the date of the payment, then the
registered holder of the Nonvoting Common Unit at the close of business on the
record date will be entitled to receive the dividend or other distribution
payable on the Nonvoting Common Unit on the payment date (without duplication of
any distribution to which such holder may be entitled under Section 5.03(e) of
the LLC Agreement in respect of taxes) notwithstanding the Exchange of the
Paired Interests or a default in payment of the dividend or distribution due on
the Exchange Date. For the avoidance of doubt, no Exchanging Holder shall be
entitled to receive, in respect of a single record date, distributions or
dividends both on Nonvoting Common Units exchanged by such Holder and on shares
of Deliverable Common Stock received by such Holder in such Exchange.

 



10

 

Article III
REPRESENTATIONS AND WARRANTIES

 

Section 3.01        Representations and Warranties of Pubco and of the Company.
Each of Pubco and the Company represents and warrants that (i) it is a
corporation or limited liability company, as applicable, duly incorporated or
formed and is existing in good standing under the laws of the State of Delaware,
(ii) it has all requisite corporate or limited liability company power and
authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby and, in the case of Pubco, to issue the
Deliverable Common Stock in accordance with the terms hereof, (iii) the
execution and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby (including, without limitation, in the case of
Pubco, the issuance of the Deliverable Common Stock) have been duly authorized
by all necessary corporate or limited liability company action on its part and
(iv) this Agreement constitutes a legal, valid and binding obligation of it
enforceable against it in accordance with its terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

 

Section 3.02        Representations and Warranties of the Holders. Each Holder,
as to itself and not to any other Holder, severally and not jointly, represents
and warrants that (i) if it is not a natural person, that it is duly
incorporated or formed and, the extent such concept exists in its jurisdiction
of organization, is in good standing under the laws of such jurisdiction,
(ii) it has all requisite legal capacity and authority to enter into and perform
this Agreement and to consummate the transactions contemplated hereby, (iii) if
it is not a natural person, the execution and delivery of this Agreement by it
of the transactions contemplated hereby have been duly authorized by all
necessary corporate or other entity action on the part of such Holder and
(iv) this Agreement constitutes a legal, valid and binding obligation of such
Holder enforceable against it in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

 



11

 

Article IV
MISCELLANEOUS

 

Section 4.01        Additional Holders. To the extent a Holder validly transfers
any or all of such Holder’s Paired Interests to another Person (including by
Holdings to any member thereof) in a transaction in accordance with, and not in
contravention of, the LLC Agreement or the Investor Rights Agreement, then such
transferee (each, a “Permitted Transferee”) shall have the right to execute and
deliver a joinder to this Agreement, substantially in the form of Exhibit B
hereto, whereupon such Permitted Transferee shall become a Holder hereunder. To
the extent the Company issues Nonvoting Common Units in the future, then the
holder of such Nonvoting Common Units shall have the right to execute and
deliver a joinder to this Agreement, substantially in the form of Exhibit B
hereto, whereupon such holder shall become a Holder hereunder.

 

Section 4.02        Further Assurances. Each party hereto agrees to execute,
acknowledge, deliver, file and record such further certificates, amendments,
instruments and documents, and to do all such other acts and things, as may be
required by law or as, in the reasonable judgment of Pubco, may be necessary or
advisable to carry out the intent and purposes of this Agreement.

 

Section 4.03        Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received by non-automated response) and shall be given:

 



(a)   if to Pubco or the Company, to:           Stephen L. Holcombe, President
and CEO
4170 Mendenhall Oaks Parkway
High Point, NC 27265
Facsimile: (336) 841-0310
E-mail: sholcombe@vtvtherapeutics.com           with a copy (which shall not
constitute notice) to:          

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064


    Telephone: (212) 373-3000      Facsimile: (212) 757-3990     Attention:
Angelo Bonvino        Lawrence G. Wee      Email: abonvino@paulweiss.com       
lwee@paulweiss.com      

12

 

    if to Holdings, to:          

c/o MacAndrews & Forbes Incorporated 

35 East 62nd Street 

New York, NY 10065 



    Attention: Paul G. Savas      Facsimile: (212) 572-5695           with a
copy (which shall not constitute notice) to:          

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064

    Telephone: (212) 373-3000      Facsimile: (212) 757-3990     Attention:
Angelo Bonvino        Lawrence G. Wee      Email: abonvino@paulweiss.com       
lwee@paulweiss.com         (b)   if to any Holder (other than Holdings), to the
address and other contact information set forth in the records of Pubco or the
Company from time to time,

     

 or to such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. New York City
time on a Business Day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed to have been received on the next
succeeding Business Day in the place of receipt.

 

Section 4.04        Binding Effect; Successors and Assigns. The provisions of
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns. No provision of this
Agreement is intended to confer any rights, benefits, remedies, obligations or
liabilities hereunder upon any Person other than the parties hereto and their
respective successors and assigns. If and to the extent Holdings is dissolved or
liquidated, the MacAndrews Stockholders holding Paired Interests shall be the
successors of Holdings, and references to “Holdings” herein shall be references
to such successors of Holdings, collectively, and the Pubco shall (and shall
cause its subsidiaries to) enter into such amendments and supplements hereto to
effectuate the intent of this Section 4.04.

 

Section 4.05        Jurisdiction.

 

(a)         The parties hereto agree that any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby (whether
brought by any party or any of its Affiliates or against any party or any of its
Affiliates) shall be brought in the Delaware Court of Chancery or, if such court
shall not have jurisdiction, any federal court located in the State of Delaware
or other Delaware state court, and each of the parties hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts therefrom) in any such suit, action or proceeding and irrevocably waives,
to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum. Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court. Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 4.03 shall be deemed effective service of process on such party.

 



13

 

(b)         EACH OF THE PUBCO, COMPANY AND HOLDINGS HEREBY IRREVOCABLY
DESIGNATES THE CORPORATION SERVICE COMPANY (IN SUCH CAPACITY, THE “Process
Agent”), WITH AN OFFICE AT 2711 CENTERVILLE ROAD, SUITE 400, WILMINGTON, NEW
CASTLE COUNTY, DELAWARE 19808, AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE,
FOR AND ON ITS BEHALF SERVICE OF PROCESS IN SUCH JURISDICTION IN ANY LEGAL
ACTION OR PROCEEDINGS WITH RESPECT TO THIS AGREEMENT OR ANY OTHER AGREEMENT
EXECUTED IN CONNECTION WITH THIS AGREEMENT, AND SUCH SERVICE SHALL BE DEEMED
COMPLETE UPON DELIVERY THEREOF TO THE PROCESS AGENT; PROVIDED THAT IN THE CASE
OF ANY SUCH SERVICE UPON THE PROCESS AGENT, THE PARTY EFFECTING SUCH SERVICE
SHALL ALSO DELIVER A COPY THEREOF TO EACH OTHER SUCH PARTY IN THE MANNER
PROVIDED IN SECTION 4.03 OF THIS AGREEMENT. EACH PARTY SHALL TAKE ALL SUCH
ACTION AS MAY BE NECESSARY TO CONTINUE SAID APPOINTMENT IN FULL FORCE AND EFFECT
OR TO APPOINT ANOTHER AGENT SO THAT SUCH PARTY SHALL AT ALL TIMES HAVE AN AGENT
FOR SERVICE OF PROCESS FOR THE ABOVE PURPOSES IN WILMINGTON, DELAWARE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE PROCESS IN ANY MANNER
PERMITTED BY APPLICABLE LAW. EACH PARTY EXPRESSLY ACKNOWLEDGES THAT THE
FOREGOING WAIVER IS INTENDED TO BE IRREVOCABLE UNDER THE LAWS OF THE STATE OF
DELAWARE AND OF THE UNITED STATES OF AMERICA.

 

Section 4.06        WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 4.07        Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Until and unless
each party has received a counterpart hereof signed by the other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).

 

Section 4.08        Entire Agreement. This Agreement, the LLC Agreement and the
other Investor Rights Agreement constitute the entire agreement between the
parties with respect to the subject matter of this Agreement and supersede all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter of this Agreement. Nothing in this Agreement
shall create any third-party beneficiary rights in favor of any Person or other
party hereto.

 



14

 

Section 4.09        Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other Governmental Authority to be invalid, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions of this Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

 

Section 4.10        Amendment. This Agreement can be amended at any time and
from time to time by written instrument signed by the Company, Pubco and
Holdings; provided, however, that the consent of any other Holder under this
agreement shall be required for any amendments that disproportionately
materially adversely affect such Holder in relation to the other Holders
hereunder.

 

Section 4.11        Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the conflicts of law rules of such State that would result in the application
of the laws of any other State.

 

Section 4.12        Tax Treatment. This Agreement shall be treated as part of
the LLC Agreement as described in Section 761(c) of the Code and
Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations
promulgated thereunder. As required by the Code and the Treasury Regulations,
and except with respect to an Exchange occurring pursuant to the proviso to
Section 2.04(b), the parties shall report any Exchange consummated hereunder as
a taxable sale of the Nonvoting Common Units and shares of Class B Common Stock
by a Holder to Pubco, and no party shall take a contrary position on any income
tax return or amendment thereof unless an alternate position is permitted under
the Code and Treasury Regulations and Pubco consents in writing.

 

Section 4.13        Independent Nature of Holders’ Rights and Obligations. The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder, and no Holder shall be responsible in any way
for the performance of the obligations of any other Holder under hereunder. The
decision of each Holder to enter into to this Agreement has been made by such
Holder independently of any other Holder. Nothing contained herein, and no
action taken by any Holder pursuant hereto, shall be deemed to constitute the
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby.

 

[Signature page follows]

 



15

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 



  PUBCO:         VTV THERAPEUTICS INC.         By: /s/ Stephen L. Holcombe    
Name: Stephen L. Holcombe     Title: President and CEO         COMPANY:        
VTV THERAPEUTICS LLC         By: /s/ Stephen L. Holcombe     Name: Stephen L.
Holcombe     Title: President and CEO         HOLDINGS:         VTV THERAPEUTICS
HOLDINGS LLC         By: /s/ Stephen L. Holcombe     Name: Stephen L. Holcombe  
  Title: President

 

 

 



[Signature Page to the Exchange Agreement]

 



 

 

 

EXHIBIT A

 

FORM OF
NOTICE OF EXCHANGE

 

vTv Therapeutics Inc.
4170 Mendenhall Oaks Parkway
High Point, NC 27265
Attention: General Counsel

vTv Therapeutics LLC
4170 Mendenhall Oaks Parkway
High Point, NC 27265
Attention: General Counsel

 

Reference is hereby made to the Exchange Agreement, dated as of July 29, 2015
(the “Exchange Agreement”), by and among vTv Therapeutics Inc., a Delaware
corporation (“Pubco”), vTv Therapeutics LLC, a Delaware limited liability
company (the “Company”), vTv Therapeutics Holdings LLC (“Holdings”) and the
other Persons who become “Holders” as set forth therein. Capitalized terms used
but not defined herein shall have the meanings given to them in the Exchange
Agreement.

 

The undersigned desires to transfer to Pubco the number of (i) shares of Class B
Common Stock plus Nonvoting Common Units set forth below (the “Paired
Interests”) in exchange for, at the election of Pubco (i) shares of Class A
Common Stock (the “Deliverable Common Stock”) to be issued in its name as set
forth below, or (ii) cash, in accordance with the terms of the Exchange
Agreement.

 

Legal Name of Holder:       Address:                   Number of Paired
Interests to be   Exchanged:       Exchange Date:       Account Information for
Wire Transfer   (in the event of cash settlement of   Exchange):                
 

 

 

Conditions Precedent to Notice of Exchange (attach additional sheets if
necessary):

 

[_]       Special delivery instructions:                  

 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Notice of Exchange and to perform the
undersigned’s obligations hereunder; (ii) this Notice of Exchange has been duly
executed and delivered by the undersigned and is the legal, valid and binding
obligation of the undersigned enforceable against it in accordance with the
terms thereof or hereof, as the case may be, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and the
availability of equitable remedies; (iii) the Paired Interests subject to this
Notice of Exchange are being transferred to Pubco free and clear of any pledge,
lien, security interest, encumbrance, equities or claim; and (iv) no consent,
approval, authorization, order, registration or qualification of any third party
or with any court or governmental agency or body having jurisdiction over the
undersigned or the Paired Interests subject to this Notice of Exchange is
required to be obtained by the undersigned for the transfer of such Paired
Interests to Pubco.

 

The undersigned hereby irrevocably constitutes and appoints any officer of Pubco
as the attorney of the undersigned, with full power of substitution and
resubstitution in the premises, to do any and all things and to take any and all
actions that may be necessary to transfer to Pubco the Paired Interests subject
to this Notice of Exchange and to deliver to the undersigned the shares of
Deliverable Common Stock or cash, as applicable, to be delivered in Exchange
therefor.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 



      Name:       Date:    

 

 



 

 

EXHIBIT B

 

FORM OF 

JOINDER AGREEMENT

 

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of July 29, 2015 (the “Agreement”), among vTv Therapeutics
Inc., a Delaware corporation (“Pubco”), vTv Therapeutics LLC, a Delaware limited
liability company (the “Company”), vTv Therapeutics Holdings LLC and the other
Persons who become “Holders” as set forth therein. Capitalized terms used but
not defined in this Joinder Agreement shall have their meanings given to them in
the Agreement. This Joinder Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such State that would result in the application of the
laws of any other State. In the event of any conflict between this Joinder
Agreement and the Agreement, the terms of this Joinder Agreement shall control.

 

The undersigned, having acquired shares of Class B Common Stock and Nonvoting
Common Units, hereby joins and enters into the Agreement. By signing and
returning this Joinder Agreement to Pubco, the undersigned (i) accepts and
agrees to be bound by and subject to all of the terms and conditions of and
agreements of a Holder contained in the Agreement, with all attendant rights,
duties and obligations of a Holder thereunder and (ii) makes each of the
representations and warranties of a Holder set forth in Section 3.02 of the
Agreement as fully as if such representations and warranties were set forth
herein. The parties to the Agreement shall treat the execution and delivery
hereof by the undersigned as the execution and delivery of the Agreement by the
undersigned and, upon receipt of this Joinder Agreement by Pubco and by the
Company, the signature of the undersigned set forth below shall constitute a
counterpart signature to the signature page of the Agreement.

  



Name:           Address for Notices:                             With Copies To:
                     

 



 

 

